TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00358-CV


In re Alfredo A. Galindo, Idalia M. Galindo, and Elizabeth Bohorquez



ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
		Relators' Emergency Motion for Temporary Relief is granted.  Enforcement of the
trial court's Order on Defendants' Joint Motion to Compel Discovery and For Sanctions dated June
22, 2009, is stayed pending further order of this Court.  The Court requests that Real Parties in
Interest Prosperity Partners, Inc., Comet Financial Corporation, Great West Life & Annuity
Insurance Company, Bransen Incorporated, Midland States Life Insurance Company, and Randall
S. Simoes file a response to Relators' petition for writ of mandamus on or before July 7, 2009.
		It is so ordered June 26, 2009.

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop